Citation Nr: 9907128	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a thyroid disorder.

2.  Entitlement to service connection for a nervous disorder.

3. Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to the assignment of a higher evaluation for 
scars of the scalp, currently assigned a noncompensable 
evaluation.

7.  Entitlement to an increased rating for a right heel 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
service connection for a thyroid disorder, a nervous 
disorder, a left foot disorder, residuals of a neck injury, 
headaches, and a sinus disorder, granted service connection 
for scars of the scalp, and assigned a noncompensable 
evaluation, and denied the veteran's claim for a rating in 
excess of 10 percent for his service-connected right heel 
disorder.  The veteran filed timely appeals to these 
determinations.

When this matter was previously before the Board in March 
1996 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

In May 1998, a Hearing Officer at the RO granted the 
veteran's claim for service connection for residuals, left 
foot injury, stress fracture, 2nd metatarsal and assigned a 
noncompensable evaluation effective from January 20, 1993, 
the date of the claim in this case.  As this grant of service 
connection represents a full grant of benefits on appeal, no 
further action by the Board at this time is indicated on this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a May 1985 rating decision, the RO denied service 
connection for a thyroid disorder; the veteran was notified 
of this denial in May 1985, but did not file a timely appeal.

3.  The evidence received since the RO's May 1985 decision 
does not bears directly and substantially upon the specific 
matter under consideration, or is essentially cumulative or 
redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

4.  The veteran has not presented competent evidence that his 
current nervous disorder is etiologically related to a 
disease or injury incurred while in service.

5.  The veteran has not presented competent evidence that his 
current residuals of a neck injury are etiologically related 
to a disease or injury incurred while in service.

6.  The veteran's headache disorder is chronic and has been 
present since service.

7.  The veteran's sinus disorder is chronic and has been 
present since his discharge from his second period of active 
duty service.

8.  The veteran's scars of the scalp are currently clinically 
normal and non-disfiguring, with no objective evidence of any 
tenderness or pain on palpation.

9.  The veteran's right heel disorder is currently manifested 
principally by pain, for which the veteran uses orthotics 
and, which he reports, has limited his ability to stand or 
walk for extended periods or to engage in sports and 
yardwork.


CONCLUSIONS OF LAW

1.  The May 1985 RO rating decision which denied service 
connection for a thyroid disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).

2.  The evidence received sine the May 1985 RO decision 
denying service connection for a thyroid disorder is not new 
and material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim for service connection for a nervous 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for residuals 
of a neck injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  A chronic headache disorder was incurred in service.  38 
U.S.C.A. §§ 110, 1131, 5107 (West 1991).

6.  A chronic sinus disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

7.  The criteria for the assignment of a higher evaluation 
for scars of the scalp have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7800 (1998).

8.  The schedular criteria for a rating in excess of 10 
percent for a right heel disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

In a May 1985 rating decision, the RO initially denied the 
veteran's claim for service connection for a thyroid 
disorder, on the basis that the most recent VA examination 
failed to indicate the presence of a current thyroid 
disorder, and that an inservice instance of thyroid problems 
in early 1981 was "an acute and transitory condition with no 
evidence of residuals."
 
Evidence considered in May 1985 included the veteran's 
service medical records, which indicated complaints of neck 
pain in early 1981, with a final diagnosis of subacute 
thyroidosis.  The veteran's remaining service medical records 
indicated no subsequent complaint or diagnosis of, or 
treatment for, a thyroid disorder. 

Also considered was the report of a VA examination conducted 
in February 1985.  Following a clinical examination and 
laboratory testing, the examiner diagnosed a "history of 
subacute thyroiditis - clinically and serologically euthyroid 
now."

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated later in May 1985.  
However, no appeal was filed within one year of notification 
of the May 1985 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1998).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the claim, the VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Relevant evidence submitted since the final May 1985 decision 
includes a VA outpatient treatment note dated in March 1992, 
at which time the veteran was evaluated for a weight gain 
problem.  This note indicated that the veteran was 
"euthyroid" at the time of consultation.

Also of record is a VA medical certificate dated in April 
1992, at which time the veteran was evaluated for complaints 
of fatigue and weight gain.  At that time, he reported a 
history of acute thyroiditis in 1980, which had resolved, and 
he stated that he had been told he "had normal thyroids" 
ever since that time. 

The only other relevant medical evidence submitted since the 
time of the previous denial is a VA outpatient treatment note 
dated in September 1993, at which time the veteran gave a 
history of acute thyroiditis.  No current complaints, 
findings, or diagnosis of a thyroid disorder were recorded.

In April 1994, the veteran testified before an RO Hearing 
Officer.  At that time, he stated that he injured his head in 
a jeep accident in 1980 while in service.  He stated that he 
was hospitalized for two and one half weeks following this 
injury, and that he was ultimately diagnosed with "acute 
thyroiditis."  He stated that he suffered from swelling of 
the lymph nodes in his neck as well as "several other 
symptoms."  He asserted that multiple tests since that time 
have all shown his thyroid to be normal, but he stated that 
since he still suffered from the same symptoms, except for 
the enlarged thyroid glands, he believed he still suffered 
from thyroiditis.  He also stated that he had done some 
research and had read evidence that standardized thyroid 
tests can come up negative even when there is something wrong 
with the thyroid, and thus, the tests results were probably 
incorrect in his case.

In written statements to the RO, the veteran alleged that, 
for various reasons, he had been unable to make an adequate 
presentation at the time of his April 1994 hearing.  
Therefore, in response to this contention and in compliance 
with the instructions of a March 1996 Board remand, the 
veteran was offered an opportunity to testify at a new 
hearing, which was held in August 1997.  At that time, he 
again stated that all medical testing for thyroid problems 
since the incidence of thyroiditis in 1980 had been negative, 
but that he continued to experience the same symptoms of 
fatigue and sluggishness as he did in 1980, particularly 
following his return from the Persian Gulf after his second 
period of active duty service.

A review of these records reveals no evidence that the 
veteran currently suffers from a thyroid disorder.  On the 
contrary, all of the medical evidence submitted indicates 
just the opposite, i.e., that the veteran's thyroid is 
clinically and serologically normal.  Indeed, the veteran 
himself has twice testified that all post-service medical 
testing for thyroid problems have produced negative results.

Thus, the only evidence that purports to establish the 
current presence of a thyroid disorder is the veteran's own 
assertions, made in various correspondence sent to the VA and 
during the course of his April 1994 and August 1997 hearings, 
to the effect that his current symptoms are essentially the 
same as those experienced in 1980, when he was diagnosed with 
acute thyroiditis, and that he thus must suffer from a 
current thyroid disorder.  The Board does not doubt the 
sincerity of the veteran's belief in this assertion.  
However, the Court has held that lay persons, such as the 
veteran, are not competent to offer evidence which requires 
medical knowledge, such as a diagnosis or opinion as to the 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1985 rating decision, it 
is not material.  The new evidence still fails to indicate 
that the veteran currently suffers from a thyroid disorder, 
much less that any such disorder is related to his period of 
active duty service several years earlier.  In the absence of 
proof of a present disability, there can be no valid claim, 
since "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a thyroid disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a thyroid disorder.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current thyroid disorder 
which is related to a disease or injury suffered in service.

Finally, the Board notes that regardless of the disposition 
of a new and material evidence case by the RO, the question 
of whether new and material evidence has been presented 
sufficient to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

II.  Service Connection for a Nervous Disorder 
and Residuals of a Neck Injury

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1991) ( hereinafter, the Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.




A.  Nervous Disorder

Evidence relevant to the veteran's claim for service 
connection for a nervous disorder includes his service 
medical records.  The service medical records for the 
veteran's first period of active duty service, from September 
1978 to September 1981, indicate that in June 1979 the 
veteran sought treatment for complaints of depression and 
anxiety.  Following a psychological evaluation, it was 
determined that the veteran's symptomatology was due to "his 
poor adjustment to his present life situation."  In July 
1979, a follow-up examination was conducted for "chronic 
depressive anxiety 'situational adjustment reactions.'"  
Following an examination, a diagnosis of chronic depressive 
anxiety with neurotic phobic components was rendered.  There 
were no further recorded complaints or diagnoses of, or 
treatment for, a nervous disorder during the remainder of the 
veteran's first period of active duty service, or during his 
second period of active duty service.

Relevant non-service evidence includes the report of a 
general medical examination conducted in February 1985, 
during the interim period between the veteran's two periods 
of service.  At that time, the veteran was found to be very 
emotionally labile and tense.  No diagnosis was rendered, but 
the examiner did recommend a psychiatric examination.

The report of this VA psychiatric evaluation, also conducted 
in February 1985, indicates that the veteran presented with 
multiple complaints, including headaches, depression, 
irritability, restlessness, decreased sleep, decreased 
appetite, problems with the right foot, unemployment, 
financial difficulties, and marital problems.  Following an 
examination, the examiner did not render a diagnosis, but did 
note that the veteran might benefit from supportive 
treatment.

The veteran was hospitalized in March 1989 at a VA Medical 
Center for complaints of having lost control of his life.  A 
VA hospital summary, dated in May 1989, indicates relevant 
final diagnoses of alcohol dependence, polysubstance abuse, 
marijuana abuse, anxiety disorder, and mixed personality 
disorder.

Relevant post-service evidence includes a VA medical 
certificate dated in April 1992.  At that time, the veteran 
reported large amounts of stress and emotional changes, as 
well as severe depression, for which he had been treated with 
prescription drugs.  Following an endoscopy, the examiner 
diagnosed reflux esophagitis, with depression and anxiety the 
suspected etiology.

Also of record is an outpatient treatment note dated in 
August 1992 from Munson Army Hospital.  Following an 
examination, the examiner diagnosed adjustment disorder with 
depressed mood.  A subsequent note dated later that same 
month indicated diagnoses of stress and anxiety.

A VA outpatient note dated in April 1993 indicates that the 
veteran was complaining of a lot of fatigue.  The examiner 
diagnosed, among other things, depression with anxiety.

In April 1993, the veteran underwent a VA mental disorders 
examination.  At that time, he reported first having sought 
treatment for depression in 1979 in Panama as an outpatient.  
He also noted that he had been hospitalized for depression in 
1989 at the Kansas City VAMC, at which time he was depressed 
over life in general.  Following an examination, the examiner 
diagnosed major depression, chronic, and generalized anxiety 
disorder.  

A VA outpatient treatment note dated in July 1996 indicates 
that the veteran complained of work-related problems and 
frustrations.  Diagnoses included possible anxiety disorder 
and possible major depression.

A review of this evidence reveals that while the veteran was 
seen in service on two occasions, in June and July 1979, for 
complaints of depression and anxiety, these complaints were 
attributed to a situational adjustment reaction.  

Thus, the only evidence that the veteran's current nervous 
disorder is related to his military service is the theory 
presented by the veteran himself, in statements sent to VA 
and during the course of his April 1994 and August 1997 
hearings, and supported by his wife in her testimony at the 
August 1997 hearing.  However, as neither the veteran nor his 
wife have been shown to be a medical expert, they are not 
qualified to express an opinion regarding any medical 
causation of the veteran's nervous disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), these lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
Court held that an appellant does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current nervous 
disorder is related to the single instance of treatment for a 
situational adjustment disorder in mid-1979, while in the 
military, cannot be accepted as competent evidence.

B.  Residuals of a Neck Injury

Evidence relevant to the veteran's claim for service 
connection for residuals of a neck injury include his service 
medical records.  The records from the veteran's first period 
of service indicate that he was seen in March 1981 for 
complaints of, among other things, tenderness along the neck.  
The examiner attributed this to pharyngitis.  Subsequent 
complaints of neck tenderness later that month were 
attributed to subacute thyroiditis.

Records from the veteran's second period of service do not 
indicate any reported complaints or diagnoses of, or 
treatment for, neck pain.

Relevant post-service medical evidence includes the report of 
a VA spine examination conducted in April 1993.  At that 
time, the veteran reported having injured his cervical spine 
in 1979, in an inservice jeep accident.  He stated that he 
was not treated for neck problems at that time, and that 
there were no fractures.  At the time of examination, he 
complained of intermittent pain in the posterior cervical 
area.  Examination revealed no evidence of any muscle spasm 
and essentially normal ranges of motion, with some pain 
elicited on extremes of motion.  X-rays of the cervical spine 
revealed no evidence of fracture, dislocation, destruction, 
or interval change.  Interspaces and position were within 
normal limits.  The examiner diagnosed a remote injury to the 
cervical spine with muscle and ligament strain, moderately 
symptomatic.

Two VA outpatient treatment notes, both dated in November 
1993, reflect complaints of neck pain.  No relevant diagnosis 
was rendered in one case, but a diagnosis of left-sided neck 
tenderness was rendered in the other.

Most recently, the veteran underwent a VA peripheral nerves 
examination in July 1994.  At that time, it was noted that 
the veteran had been treated at that VA facility 
intermittently for the past year for complaints of numbness, 
tingling, and pain in the shoulders and hands.  It was 
reported that a magnetic resonance imaging (MRI) test of the 
veteran's cervical spine three months earlier was within 
normal limits.  Examination of the veteran's neck revealed 
slight bilateral occipital tenderness and supraclavicular 
tenderness with neck range of motion within normal limits.  
Diagnostic tests were all negative.  The examiner diagnosed 
arthralgia of the neck, hands, knees, and ankles, of unknown 
etiology, slightly disabling.

The veteran has also provided testimony regarding residuals 
of a neck injury.  At the time of his April 1994 hearing, he 
stated that he originally injured his neck in 1981, when he 
was involved in a jeep accident.  He stated that he had been 
told by doctors that his complaints of neck pain were all in 
his head, although his cousin, who is a chiropractor, told 
him that there were significant problems with his neck.  The 
veteran also stated his belief that his neck problems were 
causing at least some of his headaches.

At the time of the veteran's August 1997 hearing, he again 
testified that he began suffering from neck problems 
following the inservice jeep accident in 1980.  He stated 
that at that time, his neck symptoms included tenderness and 
swelling.  He reported that he was told that his thyroid 
gland was swollen.  He reported that he had not sought 
treatment for his neck since 1981.

A review of this evidence reveals that there is some question 
whether the veteran currently suffers from a neck disorder 
for which service connection may be granted, in view of the 
entirely negative findings on all post-service diagnostic, x-
ray, and MRI examinations.  However, even if the Board were 
to concede the presence of a current neck disorder, there is 
no evidence, other than the veteran's own opinion, linking 
such a disorder to the veteran's military service.  As noted 
previously, however, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of any neck disorder.  Espiritu, 2 Vet. 
App. at 494-5. Thus, the Board finds that the veteran's 
contention that he currently suffers from a neck disorder 
which is related to his inservice jeep accident in 1981 
cannot be accepted as competent evidence.

C.  Conclusion

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for a nervous disorder and residuals of a neck injury, and 
the claims must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of well-
grounded claims, the Board finds that VA has no obligation to 
further develop the veteran's claims.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for a nervous disorder and residuals of a neck 
injury. Although the veteran has alleged treatment from 
several VA physicians, it appears that the RO has already 
requested and received the treatment records from these 
sources.  Accordingly, there is no further duty on the part 
of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

III.  Service Connection for Headaches and a Sinus Disorder

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for headaches and a sinus 
disorder are plausible or capable of substantiation and is 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

A.  Headaches

Evidence relevant to the veteran's claim for service 
connection for headaches includes his service medical 
records.  A review of the veteran's August 1978 service 
entrance examination indicates that his head and neurological 
system were both found to be normal, and no notation of any 
headache disorder was noted.

However, the evidence indicates that the veteran frequently 
sought treatment in June 1979 for complaints of headaches, 
and diagnoses at that time included migraine headaches, 
tension headaches, and possible migraine versus tension 
headaches.

During the veteran's second period of active duty service, he 
again complained of headaches on several occasions, and was 
diagnosed with a sinus headache.  His May 1991 separation 
examination did not note a headache disorder.  However, on 
the veteran's May 1991 report of medical history he checked 
off the box marked "yes" next to the question, "Have you 
ever had or have you now frequent or severe headaches?"

During the interim period between the veteran's two periods 
of military service, a VA hospital summary dated in May 1989 
indicated that a review of the veteran's systems was 
"significant for chronic headaches in the occipital and 
upper neck area."

Relevant post-service evidence includes treatment notes from 
a military hospital dated in August 1992, at which time the 
veteran was diagnosed on three separate occasions as 
suffering from migraine headaches.

In April 1993, the veteran underwent a VA neurological 
disorders examination.  Following an examination, the 
examiner diagnosed mixed cephalalgia.

In addition, VA outpatient treatment notes following the 
veteran's second period of active duty service indicate 
several instances of complaints of, and treatment for, 
headaches. Of particular note is an outpatient treatment note 
dated in October 1993, at which time the veteran complained 
of experiencing headaches since 1980, of increasing frequency 
and severity.  Following an examination, the examiner 
diagnosed tension headaches, severe.  A diagnosis of 
headaches was also rendered at the time of a follow-up 
examination in November 1993.

A review of this evidence indicates that there was no 
notation of headaches at the time of the veteran's August 
1978 service entrance examination.  However, he was treated 
for headaches on multiple occasions during both periods of 
active duty service, variously diagnosed as migraine 
headaches, tension headaches, and sinus headaches.

In addition, the Board notes that the medical evidence 
reflects frequent treatment for headaches since the veteran's 
discharge from his second period of service, including 
diagnoses of headaches in August 1992, and in April, October, 
and November 1993.  Furthermore, the veteran has twice 
provided testimony, which the Board finds credible, that he 
has suffered from headaches ever since the time of an 
inservice jeep accident in the early 1980s, and has 
consistently reported a long history of severe headaches to 
various examiners.  The Board thus determines that the 
preponderance of the evidence shows that the veteran 
currently suffers from a chronic headache disorder which 
began during the veteran's military service, and determines 
that service connection for headaches is warranted by the 
evidence.

B.  Sinus Disorder

Evidence relevant to the claim for a sinus disorder includes 
the veteran's service medical records.  A review of the 
medical records for the veteran's first period of active duty 
service reveals that his August 1978 service entrance 
examination indicated that his sinuses were found to be 
normal, and no notation of any sinus disorder was noted.  He 
was diagnosed with acute sinusitis in October 1980, and 
severe pharyngitis in March 1981.  During the veteran's 
second period of active duty service, he was diagnosed in 
December 1990 as suffering from pharyngitis and an upper 
respiratory infection; there was no indication of sinusitis.  
However, his May 1991 separation examination indicated that 
his sinuses were abnormal, with left and right maxillary 
tenderness.  A diagnosis of possible sinusitis was rendered.

Relevant post-service evidence includes the report of a VA 
neurological examination conducted in April 1993.  At that 
time, the veteran complained of a sinus condition with 
discomfort over the frontal areas of the face, increased by 
Desert Storm, and for which he took Naprosyn.  Following an 
examination, the examiner diagnosed mixed cephalalgia with 
possible vascular sinus and psychogenic factors.

In April 1993, the veteran also underwent a VA nose and sinus 
examination.  At that time, the veteran reported having had 
frequent attacks of sinusitis for the previous five to six 
years, which had become worse during Desert Storm in Saudi 
Arabia.  On examination of the sinuses, there was no evidence 
of any deviated septum.  The nasal passages were clear, and 
there was no post nasal drip present.  The inferior ridge and 
turbinates were within normal limits.  The frontal and 
maxillary sinuses were negative to transillumination.  X-rays 
of the sinuses were within normal limits.  The examiner 
diagnosed remote sinusitis, not found on this examination.

Variously dated VA outpatient treatment notes indicate 
several instances of treatment for complaints of sinus pain 
and nasal congestion.  Diagnoses included chronic sinusitis 
in June 1993, sinusitis in July 1993, and rhinitis in January 
1994.

A review of this evidence indicates that while the veteran 
was diagnosed with acute sinusitis during his first period of 
active duty service, it appears that this disorder was acute 
and healed with treatment, as the medical records for the 
remainder of the veteran's first period of service are 
negative for any further complaints or diagnosis of sinus-
related problems, and there is no indication that the veteran 
was suffering from a sinus disorder at the time of discharge.  
However, while it appears that the veteran's sinuses were 
normal at the time of entrance into his second period of 
active duty service, he did complain of sinus pain and nasal 
congestion during this period of service and, significantly, 
his May 1991 service separation examination indicated that 
his sinuses were abnormal, and indicated a diagnosis of 
possible sinusitis.

In addition, the Board notes that the medical evidence 
reflects frequent treatment for sinus problems since the 
veteran's discharge from his second period of service, 
including diagnoses of sinus disorders in April, June and 
July 1993, as well as in January 1994.  Although one 
examination, conducted in April 1993, did not indicate the 
clinical presence of a sinus disorder at that time, the 
veteran has twice provided testimony, which the Board finds 
credible, that he has suffered from a intermittent but 
sustained sinus disorder ever since his service in the 
Persian Gulf. The Board thus determines that the 
preponderance of the evidence shows that the veteran 
currently suffers from a chronic sinus disorder which began 
during his second period of active duty service, and 
determines that service connection for a sinus disorder is 
warranted by the evidence.




IV.  Increased Rating Claims

The veteran's claims for increased ratings for scars of the 
scalp and a right heel disorder are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate schedular evaluations of the veteran's 
disorders have been properly developed.  No further 
assistance to the veteran is required on those issues to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  With 
respect to the issue of an increased rating a right heel 
disorder, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

A.  Scars of the Scalp

Evidence relevant to the veteran's claim for an increased 
rating for scars of the scalp include the report of a VA 
scars examination conducted in April 1993.  At that time, the 
veteran reported having sustained a scalp laceration in 1979, 
when he was hit on the head with a whiskey bottle.  He 
reportedly sustained a 2-inch laceration in the occipital 
area, which was sutured.  Physical examination revealed a 2-
inch scar, which had no keloid formation and which was not 
tender to palpation.  He reported having headaches, but did 
not know whether they were related to the blow sustained to 
his head.  The scar was non-disfiguring.  The veteran also 
had a scar behind the left ear which he reportedly sustained 
in a jeep accident in 1980.  This scar was 
1-inch in length, and again there was no keloid formation and 
no tenderness to palpation.  There was no evidence of any 
inflammation, swelling, depression of the vascular supply, or 
limitation of function associated with these scars.  The 
examiner diagnosed a 2-inch scar in the mid-occipital area, 
non-disfiguring, and a 1-inch scar behind the left ear, non-
disfiguring.

At the time of the veteran's April 1994 hearing before an RO 
hearing officer, he testified that he experienced occasional 
sensitivity and tenderness along his scars. He also stated 
that he experienced headaches in the area of the scar, and 
that this problem might also relate to his neck problems.

At the time of his August 1997 hearing before an RO hearing 
officer, the veteran did not address the issue of the 
severity of his scars of the scalp.

The veteran's scars of the scalp have been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, pursuant to 
which the severity of disfiguring scars of the head, face, or 
neck is evaluated.  Under this code section, a noncompensable 
(zero percent) evaluation is warranted when such scars are 
slight.  A 10 percent rating is warranted when such scars are 
moderate and disfiguring.  A 30 percent rating is warranted 
when such scars are severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  
Finally, a 50 percent rating is warranted for scars which 
cause a complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral disfigurement.

A review of the evidence detailed above reveals no medical 
evidence that the veteran's scars of the scalp are in any way 
symptomatic.  On the contrary, recent VA examination revealed 
them to be completely asymptomatic, with no evidence of 
keloid formation, tenderness on palpation, swelling, 
inflammation, or depression of the vascular supply.  
Furthermore, both scars of the scalp were specifically found 
to be non-disfiguring.  Thus, given the location of the scars 
on the back of the veteran's head, the fact that they are 
completely asymptomatic, and the medical finding that they 
are non-disfiguring, the Board determines that the veteran's 
scars most closely approximate, at best, the slight level of 
severity contemplated by a zero percent rating under DC 7800.  
However, since the scars are not moderate in nature and are 
not disfiguring, a higher, 10 percent rating is not warranted 
by the evidence.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other, related code 
sections.  However, there is no evidence that the scars are 
poorly nourished and ulcerated, as contemplated by DC 7803.  
Furthermore, although the veteran has complained of 
occasional sensitivity and tenderness at the time of his 
April 1994 hearing, there is some question as to whether the 
veteran was referring to the scars themselves or to the 
headaches and nerve tingling that he testified he experienced 
in the area where he was hit in the head by a bottle, which 
is also the area of the scar.  In any case, the scars have 
not shown to be tender and painful on objective 
demonstration, as is explicitly required for the grant of a 
minimum 10 percent rating under DC 7804.  Finally, as the VA 
examiner specifically found that there was no limitation of 
function associated with either scar, a rating under DC 7805, 
which rates the severity of scars based on limitation of 
motion of part affected, is not for application.  The Board 
notes further, that at no time during the appellate process 
does the objective evidence indicate that the veteran's 
service-connected scalp scars were more than noncompensably 
disabling.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a higher rating for scars of the scalp.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 4.3 (1998).



B.  Right Heel Disorder

Evidence relevant to the current level of severity of the 
veteran's right heel disorder includes the report of a VA 
examination conducted in October 1990.  At that time, the 
veteran reported a long history of right heel pain, which 
began around 1982, at which time he was diagnosed with right 
heel spurs.  He underwent excision of these spurs but 
complained of experiencing residual pain since the time of 
that surgery.  He also stated that he had had multiple 
steroid injections and had used heel cups and pads, with 
little relief of his symptoms.  He also reported having 
undergone several surgeries for attempted resection of a 
neuroma of the heel.  Physical examination revealed a well-
healed incision over the volar aspect of the right heel.  
There was moderate tenderness to palpation of the scar, but 
there was no tenderness to medial or lateral palpation of the 
heel.  There was a full range of motion of the ankle and 
forefoot.  Neurologic examination was intact throughout the 
foot, as was circulation.  A varus deformity of the hindfoot 
was noted.  X-ray examination revealed no evidence of heel 
spurs, but there was mild degenerative joint disease of the 
big toe.  The examiner diagnosed a neuroma of the right heel.

At the time of the veteran's April 1994 hearing, he testified 
that he had a callus on the heel of his right foot from where 
his neuroma was operated on, and that he had to periodically 
have this callus "carved out" when it became too hard.  He 
stated that if he stepped on it the wrong way he would 
experience pain shooting all the way from the bottom of his 
foot into his groin area.  He also testified that he had been 
unable to compete in sports due to his heel disorder.

At the time of the veteran's August 1997 hearing, he stated 
that his heel was very painful, which made it difficult to do 
much physical activity, including standing for a long period 
of time, mowing the lawn, or walking around the block.  He 
testified that he had been prescribed orthotics to help 
relieve the pain, but that they wore out quickly.

The veteran's right heel disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5284, pursuant to which the severity of foot injuries not 
specifically contemplated by any other diagnostic code 
section is rated.  Under this code section, a 10 percent 
rating is warranted for moderate foot injuries.  If such 
injuries are moderately severe, a 20 percent rating is 
warranted.  Finally, if such injuries are severe, a 30 
percent rating is warranted.  

A review of the evidence detailed above reveals that the most 
recent medical evidence available, i.e., the report of the VA 
examination conducted in October 1990, revealed that while 
the veteran did have tenderness over his heel scar and a 
varus deformity of the right hindfoot, his foot was otherwise 
essentially normal, with a full range of motion of the ankle 
and forefoot and normal neurologic and circulatory testing 
results.  There was no evidence of any tenderness to medial 
or lateral palpation of the heel, and x-rays revealed no 
evidence of any heel spurs.

However, the Board notes that the veteran complained of 
persistent right heel pain at the time of examination, which 
he has twice testified makes it difficult for him to stand or 
walk for any length of time, or to perform activities such as 
mowing the lawn or participating in sports.  In addition, the 
Board notes that the veteran has undergone several surgeries 
for the relief of this pain, and has been prescribed 
orthotics.  In this regard, the Board has considered whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain, weakness, excess fatigability, 
or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The VA 
Acting General Counsel has recently held that depending upon 
the nature of the foot injury, Diagnostic Code 5284 may 
involve limitation of motion and therefore, require 
consideration under sections 4.40 and 4.45.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  It was noted in the opinion that some 
injuries to the foot may affect range of motion, such as 
fractures and dislocations in the subtalar, midtarsal, and 
metatarsophalangeal joints.  Therefore, with consideration of 
these factors, the Board finds that despite the relative lack 
of clinical and x-ray findings on examination, the veteran's 
right heel disorder more closely approximates the moderate 
level of severity contemplated by a 10 percent rating under 
DC 5284.  However, given the lack of significant medical 
findings, the assignment of a higher, 20 percent rating is 
not warranted by the evidence.  Furthermore, the Board finds 
that a rating under another code section is not appropriate 
in this case, since the veteran's right heel disorder was 
rated under the more general provisions of DC 5284 precisely 
because his disorder was not contemplated by any of the 
other, more specific code sections.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for a right heel disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as was previously the case, the 
preponderance of the evidence is against the veteran's claim, 
and thus the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

New and material evidence having not been submitted, service 
connection for a thyroid disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a nervous disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a neck injury is denied.

Service connection for headaches is granted.

Service connection for a sinus disorder is granted.

A higher (compensable) evaluation for scars of the scalp is 
denied.

An increased rating in excess of 10 percent for a right heel 
disorder is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

- 25 -


